
	
		III
		111th CONGRESS
		2d Session
		S. RES. 520
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2010
			Mr. Baucus (for himself
			 and Mr. Tester) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the 100th anniversary of the
		  establishment of Glacier National Park. 
	
	
		Whereas Glacier National Park was established as the 10th
			 National Park on May 11, 1910;
		Whereas Glacier National Park is part of the
			 Waterton-Glacier International Peace Park, the world’s first international
			 peace park;
		Whereas Glacier National Park has a total of 25 named
			 glaciers;
		Whereas water originating in the park is considered the
			 headwaters of three major drainages;
		Whereas Glacier National Park is the core of the
			 Crown of the Continent Ecosystem, one of the country’s largest
			 intact ecosystems;
		Whereas Glacier National Park encompasses over 1,000,000
			 acres, 762 lakes, more than 60 native species of mammals, 277 species of birds,
			 and almost 2,000 plant species;
		Whereas Glacier National Park’s lands hold great spiritual
			 importance to the Blackfeet and the Salish and Kootenai native peoples;
		Whereas the Park contains 110 miles of the Continental
			 Divide Trail;
		Whereas the Going-to-the-Sun Road in Glacier National Park
			 was completed in 1932 and is a National Historic Civil Engineering
			 Landmark;
		Whereas in 1976 Glacier was dedicated a Biosphere Reserve
			 by UNESCO;
		Whereas in 1995 Waterton-Glacier International Peace Park
			 was designated a World Heritage Site; and
		Whereas Glacier National Park receives approximately
			 2,000,000 visitors a year: Now, therefore, be it
		
	
		That the people of the United States
			 should observe and celebrate the 100th anniversary of the establishment of
			 Glacier National Park in Montana on May 11, 2010.
		
